Citation Nr: 1303092	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at Travel Board hearing before the undersigned as to the claims on appeal.  A copy of the hearing transcript is of record.  

A review of the Veteran's Virtual VA electronic claims file is negative for any additional information or evidence pertinent to the claims on appeal.


FINDINGS OF FACT

1.  At the August 2011 Travel Board hearing, the Veteran withdrew his appeal for service connection for a right knee disability.

2.  The Veteran's type II diabetes mellitus initially manifested many years after service, the preponderance of the competent evidence indicates that the Veteran was not exposed to certain herbicides such as Agent Orange during active service, and the evidence does not otherwise suggest a link between such disease and service.

3.  The Veteran's neuropathy of the lower extremities initially manifested many years after service, the preponderance of the competent evidence indicates that the Veteran was not exposed to herbicides during active service, the evidence does not otherwise suggest a link between such disease and service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for a right knee disability right have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for establishing service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.  The criteria for establishing service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The September 2009 VCAA letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The September 2009 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment and personnel records and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims. 

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claims.  The Board finds, however, that no VA examination is required in this case because there is no credible lay or medical evidence of onset of the claimed disabilities in service or a continuity of symptomatology since service, and no competent evidence otherwise linking them to service.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board has reviewed all the evidence in the appellant's paper and electronic claims files, to include his testimony and contentions of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Withdrawal  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At the August 2011 Travel Board hearing, the Veteran requested to withdrawal his claim for service connection for a right knee disability.

As the Veteran has withdrawn his appeal on the issue of service connection for a right knee disability, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review this issue.
II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations further provide, in pertinent part, that if a Veteran was exposed to certain herbicide agents (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claims do not involve such disabilities, further consideration of the implementation of the amended regulation is not required.

Under 38 U.S.C.A. § 1116(b), for any Veteran, who during active service served in the Republic of Vietnam during the Vietnam era or in Korea for time specified, the Secretary of VA has established a presumption of service connection for certain diseases, including acute or subacute peripheral neuropathy, if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary of VA has excluded chronic peripheral neuropathy or delayed or persistent peripheral neuropathy from the list of diseases on the basis that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and delayed or persistent peripheral neuropathy.  Notice, 75 Fed. Reg. 32540, 32548 (June 8, 2010).

The use of the term "chronic peripheral neuropathy" in the analysis is used to distinguish chronic peripheral neuropathy from "acute and subacute peripheral neuropathy." Stated differently, chronic peripheral neuropathy in this case had delayed onset, that is, it appeared years after the alleged exposure to Agent Orange and the condition is persistent or permanent as distinguished from acute or subacute, that is, transient peripheral neuropathy, which resolves within two years of onset. 

In this case, the Veteran essentially contends that he is entitled to service connection for type II diabetes mellitus and peripheral neuropathy of his lower extremities on a presumptive basis due to indirect herbicide exposure to troops that he out-processed in their return to the United States immediately after returning from the field in Vietnam where they were assumed to be exposed to herbicides.  He and his representative testified at the August 2011 hearing that his office where exchanged forms with troops returning from Vietnam resulted in contamination of his office with residual herbicides and indirect exposure to the same.  The Veteran also asserts that he may have been indirectly exposed to herbicides at one or two air bases that he was stationed at in Japan.  He states that many planes stopped to refuel on their way to and from Vietnam and they may have been transporting or have sprayed herbicides.  The Veteran and his representative testified that the Veteran's claimed indirect or residual exposure to herbicides as described, in reality, could be almost the same as direct exposure to herbicides.

The Veteran's service personnel records show that from April 2, 1971 to April 10, 1971 he was stationed at Kadena Air Base in Okinawa, Japan.  Thereafter, he was stationed at Iwakuni Marine Corps Air Station in Japan from April 10, 1971 to August 16, 1971.  His Military Occupational Specialties (MOS) during this time included an Administrative Man from April to June 1971 and a postal clerk from July to August 1971.  

Post-service VA treatment records dating since May 2001 show that the Veteran has been diagnosed with type II diabetes mellitus and peripheral neuropathy of his bilateral lower extremities.  As previously stated, type II diabetes mellitus is one of the specific diseases listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure.  The May 2001 VA treatment record indicated that the Veteran was seen "years ago" when he was treated with diet and exercise.  Notwithstanding his diagnoses with a specific disease listed in 38 C.F.R. § 3.309(e) as being due to herbicide exposure, however, the evidence fails to establish that the Veteran was exposed to herbicides during active service.  

Specifically, the record does not reflect, and the Veteran explicitly denied, that he had service in the Republic of Vietnam during the Vietnam Era.  In October 2009, the National Personnel Records Center (NPRC) indicated that there were no records of exposure to herbicides for the Veteran. 

In December 2009 and May 2010, the Veteran was requested to provide specific information and details as to the date, times, locations and circumstances of his claimed herbicide exposure, to specifically include a two month time frame during which the alleged exposure occurred.  Although the Veteran provided responses to the aforementioned requests in January and June 2010, as noted in the RO's January and July 2010 formal findings of lack of information required to verify herbicide exposure during service, he did not provide a two month time frame during which the alleged exposure occurred.  Accordingly, a request to verify the Veteran's alleged herbicide exposure during service was not submitted to the U.S. Army and Joint Services Records Research Center (JSRRC).  At the August 2011 hearing, the Veteran's representative conceded that the Veteran's claimed herbicide exposure during service had been developed to the extent possible given the nature (i.e., indirect or secondary) of the Veteran's claimed herbicide exposure.  

Additionally, at the August 2011 hearing, the Veteran testified that he did not have any personal knowledge as to whether herbicides were ever used at Kadena or Iwakuni Air Bases.  He stated that he never personally saw barrels of any kind of material stored or transported while stationed in Japan.  

Furthermore, a review of the listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD) does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at air bases in Okinawa or Iwakuni, Japan, during any time frame.  The records compiled by the DoD fail to show that Agent Orange was located, stored, or used at Kadena or Iwakuni air bases in Japan at any time during the period from April to August 1971.  

While the Veteran assumes that he was indirectly or secondarily exposed to herbicides or residual herbicides that he assumes were on the unwashed uniforms and troops that he out-processed while stationed at Iwakuni Marine Corps Air Station in Japan, or through any kind of exposure to herbicides by contaminated aircrafts that stopped to refuel on their way from Vietnam, that theory is not one that has been accepted by the VA as an indication of exposure to herbicide agents, or has otherwise been supported by historical evidence, and therefore also cannot serve as a basis for service connection. 

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service, and service connection for type II diabetes mellitus on a presumptive basis under provisions relating to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not contend, and the medical evidence of record does not show, that type II diabetes mellitus and/or peripheral neuropathy were present in service or for many years thereafter.  The Veteran's service treatment records reflect no entries related to complaints, findings, diagnosis or treatment for type II diabetes mellitus or peripheral neuropathy or related symptomatology.  The August 1971 separation examination for the Veteran's discharge reflects that his bodily systems were assessed as normal.  At the August 2011 hearing, the Veteran testified that he was not diagnosed with the claimed disabilities until approximately 2001, more than 30 years after his discharge from service.  He also stated that neuropathy of his lower extremities had its onset at or around the same time that he was diagnosed with diabetes mellitus.  

Moreover, the Veteran does not contend, and the medical evidence does not suggest, that the claimed disabilities are directly related to military service.  Specifically, there is no medical opinion of record suggesting the claimed disabilities are related to military service.  At the August 2011 hearing, the Veteran testified that none of his physicians have ever commented as to the likely etiology of the claimed disabilities or related them to any event of his military service.  Although the Veteran denied a family history of type II diabetes mellitus with the exception a sibling who served in Vietnam, a VA treatment record dated May 24, 2001, shows a maternal and paternal parental history of type II diabetes mellitus and his mother experienced amputations due to the same.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the record does not contain competent lay evidence of continuity of symptomatology such as to overcome such gap in time.  

In light of the foregoing, service connection for the claimed disabilities is not warranted on a direct basis or on a presumptive basis.  

Finally, as the Veteran's diabetes mellitus is not shown to be service-connected under any theory of entitlement, service connection for peripheral neuropathy of the lower extremities as secondary to type II diabetes mellitus must also be denied.

The Board acknowledges the Veteran's sincere belief that the claimed disabilities are related to his military service.  As a layperson, however, his own assertions attributing his current diabetes mellitus and peripheral neuropathy disabilities to service is not competent evidence.  This is a medical question requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the claimed disabilities were not shown in service or for many years thereafter, the preponderance of the competent evidence of record indicates that the Veteran was not exposed to herbicides during active service, and there is no competent evidence suggesting a link between service and the claimed disabilities. Therefore, the preponderance of the evidence is against a finding of service connection for type II diabetes mellitus and peripheral neuropathy of the lower extremities on any basis. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, service connection for the claimed disabilities must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right knee condition is dismissed.  

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


